                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIO C. LOPEZ-PENA,                          :
     Petitioner                               :
                                              :               No. 1:20-cv-183
       v.                                     :
                                              :               (Judge Kane)
WILLIAM BARR, et al.,                         :
     Respondents                              :

                                      MEMORANDUM

       On February 5, 2020, pro se Petitioner Julio C. Lopez-Pena (“Petitioner”), who is

presently incarcerated at the Federal Correctional Institution Allenwood in White Deer,

Pennsylvania (“FCI Allenwood”), initiated the above-captioned action by filing a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) Petitioner paid the requisite

filing fee on March 3, 2020. For the reasons set forth below, the Court will dismiss Petitioner’s

§ 2241 petition without prejudice for lack of jurisdiction.

I.     BACKGROUND

       On December 5, 2007, following a jury trial in the United States District Court for the

Southern District of New York, Petitioner was convicted of conspiracy to distribute five (5)

kilograms or more of cocaine intending and knowing that it would be imported into the United

States, in violation of 21 U.S.C. §§ 959, 960(a)(3), and 960(b)(1)(B)(ii). See United States v.

Lopez-Pena, Nos. S1 05 Cr. 191 (DC), 10 Civ. 7381 (DC), 2011 WL 1676286, at *1 (S.D.N.Y.

May 2, 2011). Petitioner’s involvement in that case stemmed from his position as a lieutenant

“in the Norte Valle cartel, a massive illegal narcotics organization operating out of Colombia in

the 1990s and continuing at least until 2005.” See id. On June 3, 2008, Petitioner was sentenced

to serve forty-five (45) years’ imprisonment. See id. The United States Court of Appeals for the

Second Circuit subsequently affirmed his conviction and sentence. See United States v.
Sanpedro, 352 F. App’x 482, 487 (2d Cir. 2009). Petitioner thereafter unsuccessfully sought

post-conviction relief by filing a motion to vacate pursuant to 28 U.S.C. § 2255. See Lopez-

Pena, 2011 WL 1676286, at *1.

        In his § 2241 petition, Petitioner asserts that his conviction and sentence are illegal for

various reasons. (Doc. No. 1.) For example, Petitioner contends that his indictment was “not

presented before a grand jury [and] did not have any true-bill documentation.” (Id. at 9.)

Petitioner maintains further that: (1) Respondents did not have authority to detain him; (2)

Respondents did not have authority to “enforce [his statute of conviction] over the territory of

[his] residential [s]tate”; (3) he “was not tried under any semblance of due process”; (4) his

conviction was “based upon unofficial dicta”; (5) Respondents are “financially incentivized to

incarcerate him irrespective of legality”; and (6) the presumption of his “actual innocence was

never overcome.” (Id. at 11.) As relief, Petitioner seeks immediate release from custody. (Id. at

12.)1

II.     DISCUSSION

        Habeas corpus petitions are subject to summary dismissal pursuant to Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254

(2004). The provisions of Rule 4 are applicable to § 2241 petitions under Rule 1(b). See, e.g.,

Patton v. Fenton, 491 F. Supp. 156, 158-59 (M.D. Pa. 1979). Rule 4 provides, in pertinent part,




1
  Petitioner’s § 2241 petition is 123 pages long and consists of various documents, including
what appears to be a copy of a complaint pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), that Petitioner recently filed in the Southern
District of New York. On January 31, 2020, the Southern District of New York dismissed
Petitioner’s Bivens complaint, noting, inter alia, that it was an attempt by Petitioner to challenge
his conviction and sentence. See Lopez Pena v. Cole, No. 19-cv-10276 (CM), 2020 WL 528188,
at *4-5 (S.D.N.Y. Jan. 31, 2020). Although Petitioner’s § 2241 petition consists of various
documents, it is clear that Petitioner is challenging the legality of his conviction and sentence.
                                                  2
that “[i]f it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court, the judge must dismiss the petition and direct the clerk to

notify the petitioner.” See Rule 4, 28 U.S.C. foll. § 2254.

        It is well settled that to challenge the validity of a sentence, a federal prisoner must file a

motion to vacate pursuant to 28 U.S.C. § 2255 in the sentencing court, which is “already familiar

with the facts of the case.” See Boumediene v. Bush, 553 U.S. 723, 774-75 (2008); see also

Russell v. Martinez, 325 F. App’x 45, 47 (3d Cir. 2009) (noting that “a section 2255 motion filed

in the sentencing court is the presumptive means for a federal prisoner to challenge the validity

of a conviction or sentence”). Conversely, a federal prisoner may challenge the execution of his

sentence, such as the denial or revocation of parole or the loss of good-time credits, by filing a

petition pursuant to 28 U.S.C. § 2241 in the district court for the federal judicial district where he

is in custody. See 28 U.S.C. § 2241(a); Rumsfeld v. Padilla, 542 U.S. 443-44 (2004); Coady v.

Vaughn, 251 F.3d 480, 485 (3d Cir. 2001). However, if a petitioner shows “that a § 2255 motion

‘is inadequate or ineffective to test the legality of his detention,’ . . . [he may] resort to § 2241 to

challenge the validity of the conviction or sentence.” See Brown v. Mendez, 167 F. Supp. 2d

723, 726 (M.D. Pa. 2001); see also 28 U.S.C. § 2255(e); Litterio v. Parker, 369 F.2d 395, 395

(3d Cir. 1966) (“It is firmly established that the remedy available to a federal prisoner under

2255 is exclusive in the absence of a showing that such remedy ‘is inadequate or ineffective to

test the legality of [the prisoner’s] detention.’”).

        A motion under § 2255 is not “inadequate or ineffective” if the sentencing court has

previously denied relief. See In re Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997). Nor is a § 2255

motion “inadequate or ineffective” merely because the inmate “is unable to meet the

requirements of [28 U.S.C.] § 2244 and § 2255(h), which require a federal prisoner to obtain



                                                       3
preauthorization from the appropriate United States Court of Appeals before filing a second or

subsequent § 2255 motion in the sentencing court.” See Miller v. United States, No. 3:19-cv-

2159, 2020 WL 820334, at *2 (M.D. Pa. Jan. 9, 2020), report and recommendation adopted,

2020 WL 815777 (M.D. Pa. Feb. 18, 2020). Moreover, “§ 2255 is not inadequate or ineffective

merely because the petitioner cannot satisfy § 2255’s timeliness or other gatekeeping

requirements.” See Long v. Fairton, 611 F. App’x 53, 55 (3d Cir. 2015) (citing Dorsainvil, 119

F.3d at 251). The Third Circuit:

       permits access to § 2241 when two conditions are satisfied: First, a prisoner must
       assert a “claim of ‘actual innocence’ on the theory that ‘he is being detained for
       conduct that has subsequently been rendered non-criminal by an intervening
       Supreme Court decision’ and [Third Circuit] precedent construing an intervening
       Supreme Court decision”—in other words, when there is a change in statutory
       caselaw that applies retroactively in cases on collateral review. And second, the
       prisoner must be “otherwise barred from challenging the legality of the conviction
       under § 2255.” Stated differently, the prisoner has “had no earlier opportunity to
       challenge his conviction for a crime that an intervening change in substantive law
       may negate.”

Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting Dorsainvil, 119

F.3d at 251). If a petitioner improperly challenges a federal conviction or sentence under § 2241,

the § 2241 petition must be dismissed for lack of jurisdiction. See Cradle v. United States, 290

F.3d 536, 539 (3d Cir. 2002).

       In the instant case, Petitioner challenges his conviction and sentence, presenting several

arguments for why they are invalid. (Doc. No. 1.) Petitioner, however, has not met his burden

of demonstrating that a motion under § 2255 is inadequate or ineffective to challenge the legality

of his detention. Moreover, Petitioner’s claim is not premised on any intervening change in

substantive law that would negate the criminal nature of his conduct so that his conviction is no

longer valid. Although Petitioner previously filed an unsuccessful § 2255 motion, “[s]ection

2255 is not inadequate or ineffective merely because the sentencing court does not grant relief.”

                                                4
See Cradle, 290 F.3d at 539; see also id. at 539 (noting that it “is the inefficacy of the remedy

[under § 2255], not the personal inability to use it, that is determinative”); Dusenberry v. Oddo,

No. 17-cv-2402, 2018 WL 372164, at *4 (M.D. Pa. Jan. 11, 2018) (noting that “[t]he remedy

afforded under § 2241 is not an additional, alternative, or supplemental remedy to that prescribed

under § 2255”). Therefore, Petitioner may not rely upon § 2241 to raise his claims, and the

Court will dismiss his § 2241 petition for lack of jurisdiction.

III.   CONCLUSION

       Based on the foregoing, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 (Doc. No. 1) will be dismissed for lack of jurisdiction without prejudice to

Petitioner’s right to file a § 2255 motion in the sentencing court, subject to the pre-authorization

requirements set forth in 28 U.S.C. §§ 2244 and 2255(h), as they may apply. Because Petitioner

is not detained because of a process issued by a state court and the petition is not brought

pursuant to § 2255, no action by this Court with respect to a certificate of appealability is

necessary. An appropriate Order follows.




                                                  5
